Greenblott, J.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board, filed October 29, 1968, which held her ineligible for unemployment insurance benefits. The decision is supported by substantial evidence that the employer was not liable for contributions with respect to appellant. Subdivision 1 of section 560 of the Labor Law provides that an employer shall become liable for contributions with respect to persons employed *582in personal or domestic service in private homes only if he has paid to them remuneration in cash of $500 or more in any calendar quarter. Claimant was employed as a home companion from July 12, 1967 through December 1, 1967 at $39.50 per week, and received $459.70 in the third quarter of 1967, and worked nine weeks and received $345.25 in the fourth quarter. Since the employer never paid $500 or more in any calendar quarter, she never became liable for contributions under section 560 of the Labor Law. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Greenblott, JJ., concur in memorandum by Greenblott, J.